UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6177



JAMES FOUNTAIN,

                                             Petitioner - Appellant,

          versus


WILLIAM BELL,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-98-836-5-HC-F-3)


Submitted:   March 31, 1999                 Decided:   April 19, 1999


Before ERVIN, HAMILTON, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Fountain, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Fountain appeals the district court’s order denying his

motion for reconsideration of the court’s order dismissing as

untimely his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no abuse of discretion.    Accordingly, we deny a

certificate of appealability and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2